DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

1- This office action is a response to an application filed on 5/18/2020, in which claims 1-14 are currently pending.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification

3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 5/18/2020. These drawings are acceptable.


Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Vibration controller, interferometer controller in claim 1, 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter

6- Claims 1-14 are allowed. 
The following is an examiner's statement of reasons for allowance:

As to independent apparatus claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A pulsed laser interferometer for measuring vibrational amplitude and vibrational phase of a structural member, the pulsed laser interferometer comprising:
a pulsed laser in optical communication with the structural member and that: produces laser pulses, each laser pulses comprises a radiofrequency comb; and subjects the structural member to the radiofrequency comb in the laser pulses; 
a vibration controller … that produces a vibration control signal that controls a vibrational frequency and vibrational amplitude of the structural member; 
an interferometer controller … 
a pathlength control stage …receives the interferometer control signal from the interferometer controller and moves in a motion as controlled by the interferometer control signal
a pathlength reflector disposed on the pathlength control stage …
a light pulse detector in optical communication with the pulsed laser …
an interference light detector … produces an interference frequency signal from a beat frequency produced from interferences between the laser pulses reflected from the structural member and the laser pulses reflected from the pathlength reflector;  
29a signal mixer in electrical communication with the vibration controller and the light pulse detector and that: receives the light pulse detector signal from the light pulse detector; receives the vibration control signal from the vibration controller; and produces a reference frequency signal from a combination of the vibration control signal and the light pulse detector signal; and 
a phase-sensitive detector in electrical communication with the signal mixer and the light pulse detector and that: receives the reference frequency signal from the signal mixer; receives the interference frequency signal from the interference light detector; references the interference frequency signal from the reference frequency signal; and produces a vibrational amplitude signal and a vibrational phase signal from the interference frequency signal referenced to the reference frequency signal.


The closest prior art found that pertains to the invention, with emphasis added, is Lopushansky, Maris and Shnaiderman. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed, and more specifically the phase-sensitive detector in electrical communication with the signal mixer and the light pulse detector and that: receives the reference frequency signal from the signal mixer; receives the interference frequency signal from the interference light detector; references the interference frequency signal from the reference frequency signal; and produces a vibrational amplitude signal and a vibrational phase signal from the interference frequency signal referenced to the reference frequency signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886